FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

ELYSEE THEAGENE,                            
                             Petitioner,            No. 02-71224
                    v.
                                                    Agency No.
                                                    A31-121-648
ALBERTO R. GONZALES,* Attorney
General,                                              OPINION
                     Respondent.
                                            
          On Petition for Review of an Order of the
               Board of Immigration Appeals

                     Argued and Submitted
              July 17, 2003—Pasadena, California

                         Filed June 15, 2005

 Before: Andrew J. Kleinfeld and Kim McLane Wardlaw,
Circuit Judges, and Donald C. Pogue,** International Trade
                          Judge.

                 Opinion by Judge Pogue;
Partial Concurrence and Partial Dissent by Judge Kleinfeld




  *Alberto R. Gonzales is substituted for his predecessor, John Ashcroft,
as Attorney General of the United States, pursuant to Fed. R. App. P.
43(c)(2).
  **The Honorable Donald C. Pogue, Judge for the United States Court
of International Trade, sitting by designation.

                                 7135
7138                THEAGENE v. GONZALES


                        COUNSEL

Jaime Jasso, Esq., California Alien Rights Project, for peti-
tioner.

Robert D. McCallum, Jr., Assistant Attorney General, Richard
M. Evans, Assistant Director, Michelle R. Slack, Attorney,
Office of Immigration Litigation, Civil Division, United
States Department of Justice, for respondent.


                         OPINION

POGUE, International Trade Judge:

  Elysee Theagene petitions the court for review of the Board
of Immigration Appeals’ final order of removal, arguing that
                     THEAGENE v. GONZALES                   7139
(1) he is a citizen of the United States; (2) the BIA erred in
granting a motion to reconsider its own decision that he was
eligible for withholding of deportation; (3) the BIA erred in
applying an intervening en banc decision to Petitioner’s case
on reconsideration; and (4) the BIA incorrectly applied the
holding in that intervening decision to Petitioner’s case. In a
memorandum disposition filed August 27, 2003, we found
that we lacked jurisdiction over the nationality claim because
the claim had not been raised during the administrative pro-
ceedings. We also held that the remaining claims lacked
merit. Theagene filed a petition for rehearing raising substan-
tial questions regarding our jurisdiction to hear his nationality
claim. We granted the petition, and, after briefing by both par-
ties, we conclude that we have jurisdiction to review Thea-
gene’s nationality claim. However, because service in the
armed forces is not itself sufficient to ground a claim for
nationality, and because Theagene’s other claims also lack
merit, we deny the petition for review.

                        I.   Background

   Theagene is a native of Haiti who was admitted to the
United States in April 1974, when he was six years old, as a
lawful permanent resident. He never applied for naturalization
as a United States citizen, but served in the United States
Navy between 1989 and 1993 and participated in combat
operations during the first Gulf War. He was honorably dis-
charged from the service. Theagene has not returned to Haiti
since his arrival in the United States, does not speak French
or Creole, and has no relatives in Haiti.

   In November 1998, Theagene was convicted of first degree
residential burglary in California, in violation of California
Penal Code § 459(a), and sentenced to imprisonment for a
term of four years. Two years later, the INS initiated proceed-
ings to remove Theagene from the United States. The pro-
ceedings were initiated pursuant to 8 U.S.C. § 1227(a)(2)
(A)(iii), which provides for the removal of “[a]ny alien who
7140                     THEAGENE v. GONZALES
is convicted of an aggravated felony at any time after admis-
sion” into the United States. On November 22, 2000, an
Immigration Judge (“IJ”) found Theagene removable under
§ 1227(a)(2)(A)(iii) as a result of his burglary conviction.1
Theagene appealed the decision of the IJ to the Board of
Immigration Appeals (“BIA” or “Board”).2 The Board
affirmed the IJ’s finding that Theagene is removable under 8
U.S.C. § 1227(a)(2)(A)(iii).

   Theagene argues that (1) he is a United States national and
therefore not subject to removal; (2) the BIA erred by revers-
ing its decision upon a motion to reconsider; (3) the BIA erred
in granting the motion to reconsider because the motion was
legally deficient; (4) the BIA erred by failing to offer Peti-
tioner opportunity for rebuttal; (5) the BIA erred by failing to
specifically notify Petitioner that it would apply an interven-
ing change in applicable law to his case upon reconsideration;
and (6) the decision of the BIA in Matter of J-E- did not com-
  1
     Theagene subsequently requested asylum and withholding of removal
and protection under the Convention Against Torture and Other Cruel,
Inhuman, or Degrading Treatment or Punishment (“Convention Against
Torture”). In reconsidering his initial finding of removability, the IJ con-
cluded that Theagene was not eligible for asylum, had not demonstrated
that it is more likely than not that he would be tortured by the Haitian gov-
ernment or its agents, and was removable under 8 U.S.C. § 1227(a)(2)
(A)(iii) due to his burglary conviction.
   2
     On October 30, 2001, the BIA decided that Theagene was eligible for
withholding of removal and protection under the Convention Against Tor-
ture. On November 29, 2001, however, the INS filed a motion for en banc
reconsideration, asserting that Theagene had not established that he would
more likely than not be subjected to torture in Haiti, and that any harm that
may befall him in Haiti would not constitute “torture” as defined by 8
C.F.R. § 208.18(a)(1). In reviewing the motion to reconsider, the BIA
noted that there had been an intervening change in the law regarding the
removal of alien felons to Haiti. In Matter of J-E-, 23 I&N Dec. 291 (BIA
2002), the BIA held that neither indefinite detention nor inhuman prison
conditions in Haiti constitutes torture. Relying on Matter of J-E-, the BIA
concluded that there was insufficient evidence to establish that Theagene
would more likely than not be subjected to torture in Haiti.
                       THEAGENE v. GONZALES                        7141
pel reversal of the BIA’s original decision in Petitioner’s case.
In a memorandum disposition filed August 27, 2003, we
found that we lacked jurisdiction over the nationality claim
because it had not been raised during the administrative pro-
ceedings. Theagene v. Ashcroft, Court No. 02-71224 at 2
(Aug. 27, 2003) (unpublished). We then found that the
remaining claims lacked merit. Id. at 2-5.

               II.   Theagene’s Nationality Claim

                                   A.

   [1] In our prior memorandum disposition, we relied on 8
U.S.C. § 1252(d)(1) (2000)3 to hold that Theagene’s national-
ity claim failed because, while Theagene had appealed his
order of removal to the Board, he had not raised his national-
ity claim before the Board. Theagene v. Ashcroft, Court No.
02-71224 at 2 n.1 (Aug. 27, 2003) (unpublished). On petition
for rehearing, Theagene alerts us to the tension that exists
between § 1252(d)(1) and a second provision specifically pro-
viding for judicial review of nationality claims. That second
provision, 8 U.S.C. § 1252(b)(5), provides that where an order
of removal is entered against a petitioner, and “[i]f the peti-
tioner claims to be a national of the United States,” the federal
courts shall decide the claim. 8 U.S.C. § 1252(b)(5). More-
over, § 1252(b)(5) provides that “[t]he petitioner may have
such nationality claim decided only as provided in this para-
graph.” Id. Because only an “alien” may be required to
exhaust administrative remedies under § 1252(d)(1), the plain
language of § 1252(b)(5) requires that upon a petition for
review of the BIA’s final order of removal, we must evaluate
a petitioner’s claim to United States nationality regardless of
whether the claim was raised below.4
  3
     Title 8 U.S.C. § 1252(d)(1) provides: “A court may review a final
order of removal only if the alien has exhausted all administrative reme-
dies . . . .”
   4
     We do not mean to imply that the question of nationality may not be
addressed at the administrative level. Inasmuch as the immigration judge
7142                     THEAGENE v. GONZALES
   [2] Theagene here makes a claim of United States national-
ity. If Theagene is, as he claims, actually a United States citi-
zen, the immigration laws, including their requirement of
administrative exhaustion, do not apply to him. The wording
of the two statutes reflects this understanding; whereas 8
U.S.C. § 1252(a)(5) uses the neutral term “petitioner,” the
terms of 8 U.S.C. § 1252(d)(1) apply only to an “alien.” This
reading has been explicitly adopted by at least one other cir-
cuit. In Moussa v. INS, 302 F.3d 823 (8th Cir. 2002), the
Eighth Circuit rejected the government’s argument that the
jurisdictional nature of 8 U.S.C. § 1252(d)(1) precluded the
court from considering petitioner’s nationality claim. As the
court held, “we necessarily have jurisdiction to determine our
jurisdiction, and the exhaustion provisions of § 1252(d)(1) do
not apply to ‘any person’ challenging a final order of removal,
only to an ‘alien,’—precisely what [petitioner] claims not to
be.” Id. at 825 (internal citation omitted).

  [3] Moreover, Moussa relies on a decision of our Circuit.
See Moussa, 302 F.3d at 825 (citing Hughes v. Ashcroft, 255

and the Board have no subject matter jurisdiction over United States
nationals, those officials will have to investigate the issue if it is raised.
It remains, however, that the plain language of the statute specifies that
only an alien may be required to exhaust remedies. Moreover, a citizen
cannot transform himself into an alien merely by failing to raise the ques-
tion of his citizenship at the administrative level. Cf. 8 U.S.C. § 1481
(United States citizenship may be lost only by overt act, such as affirma-
tive written renunciation or oath of allegiance to foreign power). Title 8
U.S.C. § 1252(b)(5) appears, by providing for de novo review of this
issue, to provide a failsafe against inadvertent or uninformed execution of
a final order of removal against a person with a claim to United States
nationality. Finally, the legislative history does not indicate that
§ 1252(d)(1) was meant to curb the operation of § 1252(b)(5). Rather, de
novo review is guaranteed to any petitioner raising a nationality claim.
The requirement of exhaustion appears only to ensure that petitioners not
bypass administrative procedures available as of right before proceeding
with judicial review. See H.R. Rep. No. 1086 (1961), reprinted in 1961
U.S.C.C.A.N. 2950, 2973.
                         THEAGENE v. GONZALES                          7143
F.3d 752 (9th Cir. 2001)). In Hughes, we held that despite the
requirement of exhaustion, we retain “jurisdiction to review
Petitioner’s claim that he is a United States national or citizen
and thus not ‘an alien’ subject to removal.” Hughes, 255 F.3d
at 755.5 Therefore, we hold that we have jurisdiction to enter-
tain Theagene’s nationality claim, and must in fact entertain
that claim before § 1252(d)(1) can be applied.
  5
    The later case of Taniguchi v. Schultz, 303 F.3d 950 (9th Cir. 2002),
does not counsel differently. That case does not consider the effects of the
terms “petitioner” and “alien” in § 1252(b)(5) and § 1252(d)(1) respec-
tively because the petitioner in Taniguchi failed to appeal the order of
removal that had been entered against her. Taniguchi, 303 F.3d at 955.
   Citing Rivera v. Ashcroft, 394 F.3d 1129, 1138 (9th Cir. 2005), the dis-
sent argues that Taniguchi stands for the proposition that failure to exhaust
remedies at the administrative level will result in denial of a “frivolous”
citizenship claim made under § 1252(b)(5). The petitioner in Taniguchi
did not bring a claim under § 1252(b)(5). Rather, the petitioner sought
habeas relief, which was denied because of her failure to exhaust remedies
by not bringing her citizenship claim under § 1252(b)(5). Taniguchi, 303
F.3d at 956. In discussing the case, Rivera states that Taniguchi could
properly have brought her “patently frivolous” claim to citizenship under
§ 1252(b)(5), and thus, could have preserved her habeas claim. Rivera,
394 F.3d at 1138. Although it was noted in Rivera that Taniguchi did not
raise her citizenship claim before the IJ, the opinion is nonetheless clear
that she could have, and should have, brought a claim under § 1252(b)(5).
Id. Accordingly, regardless of how “frivolous” the dissent may believe
petitioner’s claim to be, Rivera holds that it could properly be raised under
§ 1252(b)(5) despite petitioner’s failure to raise the claim at the adminis-
trative level.
   Minasyan v. Gonzales, the second case cited by the dissent, relies on
Rivera to hold that failure to raise a claim of citizenship will not defeat
jurisdiction under § 1252(b)(5) even where the petitioner has actually been
deported. Minasyan v. Gonzales, 401 F.3d 1069, 1075 (9th Cir. 2005). The
case briefly mentions Taniguchi in a footnote, stating that in Taniguchi,
“we declined to consider a patently frivolous claim to citizenship.”
Minasyan, 401 F.3d at 1075 n.9. But as Rivera and Taniguchi make clear,
Taniguchi’s habeas claim failed not because of her failure to claim citizen-
ship during administrative hearings, but due to her failure to ever bring a
claim under § 1252(b)(5). Moreover, logically, we cannot determine
whether a claim to citizenship is frivolous unless we have jurisdiction to
hear it.
7144                   THEAGENE v. GONZALES
                                B.

   [4] Theagene claims United States nationality based on his
service in the United States military during the first Gulf War.
We have held that service in the armed forces is not itself suf-
ficient to ground a claim for nationality. See Reyes-Alcaraz v.
Ashcroft, 363 F.3d 937, 938 (9th Cir. 2004) (holding that “ser-
vice in the armed forces of the United States, along with the
taking of the standard military oath, does not alter an alien’s
status to that of a ‘national’ within the meaning of the Immi-
gration and Nationality Act”). Neither party claims that there
are disputed issues of material fact with regard to Theagene’s
nationality claim, and we find none in the record. Accord-
ingly, we consider only Theagene’s legal argument. See 8
U.S.C. § 1252(b)(5)(A). Thus, it would appear that Theagene
has no persuasive claim to United States nationality.

       III.   The BIA’s grant of the motion to reconsider

   [5] Theagene argues that the Board erred in granting the
government’s motion to reconsider its ruling on Theagene’s
Convention Against Torture claim. The government’s motion
to reconsider properly stated a perceived error in law that the
Board committed in reversing the immigration judge. As
such, the Board acted within its discretion in granting the
motion to reconsider. 8 C.F.R. § 1003.2(a), 1003.2(b)(1).

       IV.    Application of an intervening BIA decision to
                          Petitioner’s case

   [6] Citing our decision in Gonzalez v. INS, 82 F.3d 903 (9th
Cir. 1996), Theagene argues that the Board violated his right
to due process by applying an intervening en banc decision of
the Board without providing him with notice and an opportu-
nity to respond. We cannot agree. Gonzalez and Castillo-
Villagra v. INS, 972 F.2d 1017 (9th Cir. 1992), upon which
Gonzalez relied, involved the Board’s decision to take admin-
istrative notice of facts that bore on whether an alien was
                     THEAGENE v. GONZALES                   7145
deportable. In Gonzalez and Castillo-Villagra, we concluded
that the Board’s decision to make legal judgments on the basis
of facts of which the Board took administrative notice vio-
lated an alien’s right to due process where the Board failed to
give the alien an opportunity to respond. Gonzalez, 82 F.3d at
911-12; Castillo-Villagra, 972 F.2d at 1028-29. However,
Theagene cites no authority for the proposition that an alien’s
right to due process is similarly violated when the Board
applies controlling legal authority to a pending case without
informing the alien or providing an opportunity to respond.

   [7] The Board’s decision to apply legal principles from
intervening case law is of a different character than the
Board’s decision to draw legal conclusions from facts intro-
duced through administrative notice. In the latter, the viola-
tion of due process stemmed from depriving the alien of
notice and an opportunity to respond to the Board’s legal con-
clusion through the introduction of other facts. See Gonzalez,
82 F.3d at 911-12. Yet, Theagene does not explain why the
application of intervening law without notice offends due pro-
cess, given that developing an additional factual record is
unnecessary when applying a pure change in law. Though a
tribunal often requests supplemental briefs in such cases,
applying new law to a pending case without notice does not,
under any authority cited to us, offend due process. Nor does
Theagene explain why publication of controlling legal author-
ity — published a month before the Board’s decision to
reconsider his case — does not provide sufficient notice and
an opportunity to address the legal issues raised in that author-
ity in a motion to reconsider or for leave to file a supplemen-
tal brief.

    V.   Application of Matter of J-E to Petitioner’s case

   [8] Finally, Theagene argues that the Board’s en banc deci-
sion in Matter of J-E did not require the Board to deny his
petition on his Convention Against Torture claim. We review
de novo the Board’s determinations as to purely legal ques-
7146                    THEAGENE v. GONZALES
tions. Molina-Estrada v. INS, 293 F.3d 1089, 1093 (9th Cir.
2002). The Board’s initial October 30, 2001, decision, which
granted Theagene asylum on the Convention Against Torture
claim, rested on legal premises that the Board repudiated in
Matter of J-E. See Matter of J-E, 23 I&N at 299-304. Thea-
gene conceded in his administrative proceedings that he had
no evidence that his family had ever been persecuted or that
he had personally been a victim of persecution in Haiti. As his
claim under the Convention Against Torture was based on
reports of prison conditions and detention, just as in Matter of
J-E, the Board’s application of Matter of J-E was legally
sound. Theagene fails to distinguish Matter of J-E on appeal.

   Insofar as Theagene challenges the BIA’s holding in Matter
of J-E, we are required to defer to the Board’s reasonable
interpretation of immigration laws. Socop-Gonzalez v. INS,
272 F.3d 1176, 1187 (9th Cir. 2001). The Board’s decision in
Matter of J-E is not unreasonable, so we defer to the Board’s
interpretation.

                           VI.   Conclusion

   Pursuant to 8 U.S.C. § 1252(a)(5), we have jurisdiction to
entertain Theagene’s claim of United States nationality,
despite the fact that the claim was not made before the Board
of Immigration Appeals. Nevertheless, we find that Thea-
gene’s former service in the United States military is not itself
sufficient to prove nationality. Theagene’s other claims also
lack merit. Accordingly, we deny the petition for review.6

  DENIED.



  6
    We note our discomfort with a rule of law that results in the deporta-
tion of an honorably discharged former member of the United States
armed forces who has lived in the United States since he was a child. It
is, however, the role of Congress, and not the Courts, to alter this rule.
                       THEAGENE v. GONZALES                        7147
KLEINFELD, Circuit Judge, concurring in part and dissent-
ing in part:

   I concur in the result. I agree with all but part II(A) of the
opinion because I disagree with that important section on
jurisdiction.

   As in many asylum cases, the outcome here is a sad one.
A man who served honorably in our armed forces during war-
time, and whose only connection with Haiti is that he was
born there, will be sent back, with no apparent way to earn a
living and no ability even to speak the language. But as the
majority concludes, there is nothing we can do about that.1

   The majority’s jurisdictional argument, however, is mis-
taken. Administrative proceedings like those in our immigra-
tion courts exist because the large volume of cases requires
specialized courts that handle nothing else and can resolve the
cases within a reasonable time. Theagene was haled into such
a court because he was convicted of burglary in a dwelling2
— conduct that gets aliens deported from our country.3 The
immigration court had jurisdiction, however, only if Theagene
was an alien. He could have avoided the removal order,
despite his aggravated felony, merely by establishing that he
was not an alien.

   We are now reviewing the BIA’s decision, and the statute
limits us to a review of the record and the decisions made on
the points raised before the BIA. Title 8 U.S.C. § 1252(d)(1),
a subsection of the judicial review statute, says that we may
  1
     See Reyes-Alcaraz v. Ashcroft, 363 F.3d 937, 938-40 (9th Cir. 2004);
Perdomo-Padilla v. Ashcroft, 333 F.3d 964, 966-72 (9th Cir. 2003).
   2
     See Cal. Penal Code § 459(a).
   3
     See 8 U.S.C. § 1252(a)(2)(C); see also United States v. Ubaldo-
Figueroa, 364 F.3d 1042, 1045 (9th Cir. 2004) (noting that a burglary
offense for which a term of at least one-year imprisonment was imposed
is an “aggravated felony”).
7148                   THEAGENE v. GONZALES
review a removal order only if “the alien has exhausted all
administrative remedies available to the alien as of right.”4
Title 8 U.S.C. § 1252(b)(4)(A) says that we must “decide the
petition only on the administrative record.”5 The record shows
that not only did Theagene fail to argue in the administrative
proceedings that he was not an alien, but he also testified
expressly, under oath, that he was an alien. The Immigration
Judge asked Theagene at the beginning of his hearing whether
he was a citizen or national of the United States. Theagene
replied, “No, sir.” The IJ then asked him if he was a native
and citizen of Haiti. Theagene replied, “Yes, sir.” That should
end this case. We have no occasion to decide whether a per-
son who is not an alien can obtain de novo adjudication of his
citizenship in this court, because Theagene is not such an
individual — by his own judicial admission. Our court cannot
properly adjudicate a claim to citizenship that a petitioner has
affirmatively waived.6 Perhaps some American nationals mis-
takenly waive their claim to citizenship before an IJ. But had
Theagene done so here, the lawyer he obtained while his case
was still before the IJ could have clarified the record and
asserted Theagene’s claim to citizenship. Such a clarification
would have defeated the jurisdiction of the immigration court
and prevented the removal order.

   The majority opinion disregards this waiver, and the major-
ity’s decision to reach the waived claim conflicts with our
decision in Taniguchi v. Schultz.7 I concede that Taniguchi
appears to be in tension with our decision in Hughes v. Ashcroft,8
but that tension does not entitle a panel to disregard
Taniguchi. We are bound by Taniguchi, under which a frivo-
  4
     8 U.S.C. § 1252(d)(1); see Barron v. Ashcroft, 358 F.3d 674, 677-78
(9th Cir. 2004).
   5
     8 U.S.C. § 1252(b)(4)(A).
   6
     See Barron, 358 F.3d at 677-78; Rojas-Garcia v. Ashcroft, 339 F.3d
814, 819 (9th Cir. 2003).
   7
     Taniguchi v. Schultz, 303 F.3d 950 (9th Cir. 2002).
   8
Hughes v. Ashcroft, 255 F.3d 752 (9th Cir. 2001).
                        THEAGENE v. GONZALES                          7149
lous claim of citizenship fails where a petitioner does not
exhaust his administrative remedies by raising the issue of cit-
izenship before the IJ or the BIA.9 It is clear that Theagene
failed to raise his claim of citizenship before the IJ or the
BIA, thereby failing to exhaust his claim. Since Taniguchi we
have held that a petitioner need not exhaust a nonfrivolous
claim of citizenship.10 But at the time we heard Theagene’s
claim that he had become a national of the United States by
taking the military oath, his claim had been rendered frivolous
because we had already held that the only way someone can
become a U.S. national is by birth or completion of the natu-
ralization process.11 We therefore have no jurisdiction to
review Theagene’s frivolous claim of citizenship that he
raises before us for the first time.12

   Only if Theagene had raised his claim to citizenship before
the IJ and the BIA would 8 U.S.C. § 1252(b)(5), the statutory
section upon which the majority relies, be material. That sec-
tion is part of the “Judicial Review” statute that applies to
petitions to the courts of appeals, and our review is limited to
points raised and the record made below.13 Had Theagene
made his citizenship claim in his immigration court proceed-
ings and lost, we would proceed according to the subsection
of the judicial review statute relied upon by the majority. If
the question were entirely legal, we would decide it, and if
contested facts had to be determined, we would send it to the
district court.14 Either way, our decision would be de novo,
  9
   Taniguchi, 303 F.3d at 955.
  10
     See Minasyan v. Gonzales, 401 F.3d 1069, 1075 (9th Cir. 2005);
Rivera v. Ashcroft, 394 F.3d 1129, 1138, 1140 (9th Cir. 2005).
  11
     See Perdomo-Padilla, 333 F.3d at 972; see also Reyes-Alcaraz, 363
F.3d at 938-40.
  12
     See Minasyan, 401 F.3d at 1075 & n.9 (noting that Taniguchi would
bar jurisdiction over a frivolous claim of citizenship); Rivera, 394 F.3d at
1138 (same).
  13
     8 U.S.C. § 1252(b)(4).
  14
     8 U.S.C. §§ 1252(b)(5)(A)-(B).
7150                    THEAGENE v. GONZALES
without the usual deference to the agency, because the statute
says that a nationality claim may be decided only as provided
by § 1252(b)(5).15

   But, as the majority concedes, our jurisdiction under
§ 1252(b)(5) cannot be exclusive. The IJ and the BIA must be
capable of determining whether they have jurisdiction, which
requires determining whether the person appearing before
them actually is an alien. That is why the IJ asked Theagene
what his nationality was, and whether he was a United States
citizen. Subsection 1252(b)(5), which gives us jurisdiction to
determine citizenship, is part of § 1252 which governs “Judi-
cial Review,” so § 1252(b)(5) is plainly part of the system for
reviewing a decision that the BIA has already made, rather
than a means of detouring around the BIA. When
§ 1252(b)(5) says that “[t]he petitioner may have such nation-
ality claim decided only as provided in this paragraph,” the
word “only” cannot mean “the courts of appeals are the only
place citizenship can be determined.” Such an interpretation
would make it impossible for the administrative agency to
determine whether it had jurisdiction in contested cases. The
word “only” must mean “this is the only way that the court
of appeals can adjudicate alienage or citizenship if the point
arises on review.”

   In Moussa v. INS,16 the Eighth Circuit case on which the
majority relies, the petitioner claimed all the way through his
administrative proceedings that he was not subject to removal
because he was a citizen.17 Moussa upholds the correct propo-
sition that where a person has claimed all along to be a citi-
zen, and the BIA has decided that he is an alien, the court of
  15
      8 U.S.C. § 1252(b)(5)(C).
  16
      Moussa v. INS, 302 F.3d 823 (8th Cir. 2002).
   17
      See id. at 824; see also Minasyan, 401 F.3d at 1074-75 (reviewing a
non-frivolous claim of citizenship where the petitioner had argued that he
was a citizen throughout his administrative proceedings); Rivera, 394 F.3d
at 1136-39 (same).
                      THEAGENE v. GONZALES                  7151
appeals should decide, pursuant to § 1252(b)(5), whether he
is actually an alien or a citizen. This is because if he were not
an alien, the IJ and BIA would have lacked jurisdiction over
his person, and their decisions would be a nullity.18 Moussa
does not stand for the proposition that one may litigate his
case on the merits before the IJ and BIA, expressly conceding
that he is an alien, but then relitigate his claims in the court
of appeals on the contradictory basis that he is a citizen.

   It makes no sense to establish an administrative process for
handling the huge volume of immigration cases, but then,
after a person has conceded that he is an alien and lost on the
merits in the immigration court, permit him to start all over
again by saying “I am not an alien, but a citizen,” in the court
of appeals. Allowing a person to try out an asylum claim by
asserting that he is not a citizen, and then try to avoid an
adverse asylum determination by asserting that he is a citizen,
invites abuses that the overburdened system of adjudicating
immigration cases cannot bear.




  18
    See Moussa, 302 F.3d at 825.